DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   Applicant claims a curable resin composition comprising 
	one or more thermoset resin(s); metastable thermoplastic particles; and optionally, a 	curing agent for the thermoset resin(s), wherein the metastable thermoplastic particles of 	semi-crystalline thermoplastic material with an amorphous polymer fraction that will 	undergo crystallization when the particles are heated to a crystallization temperature Tc as 	recited in claim 20.
Additionally, Applicant claims a curable resin composition comprising
	one or more thermoset resin(s); metastable thermoplastic particles; and optionally, a 	curing agent for the thermoset resin(s), wherein the metastable thermoplastic particles of 	semi-crystalline thermoplastic material are particles of semi-crystalline material which is 	in a chemical stable state at ambient temperature (20°C to 25°C), but become 	thermodynamically unstable upon heating to a crystallization Tc as recite in claim 21.
	The closest prior art, Aerts et al., U.S. Pre Grant Publication 2014/0135443, teaches a resin system containing (i) a thermosetting resin precursor component comprising one or more multi-functional epoxy resins, (ii) a thermoplastic particle component comprising polyamide 

	In summary, claims 20-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786